t c summary opinion united_states tax_court richard j sarni and susan sarni petitioners v commissioner of internal revenue respondent docket no 23540-04s filed date richard j sarni and susan sarni pro sese jamie j song for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year of dollar_figure hereinafter references to petitioners individually are to mr sarni or mrs sarni the principal issues for decision are whether petitioners are entitled to a dependency_exemption deduction for mrs sarni’s son s g we hold that they are not whether petitioners are entitled to a child_tax_credit for s g we hold that they are not background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time that the petition was filed petitioners resided in europe petitioners have been married since date mr sarni is a u s citizen and mrs sarni is a british citizen s g who is a british citizen is mrs sarni’s son and mr sarni’s stepson for the year in issue s g was not mr sarni’s legally adopted son we use initials for a minor child during petitioners and s g resided in the netherlands due to mr sarni’s employment with the u s department of defense on date petitioners filed a form_1040 u s individual_income_tax_return for the taxable_year on their return petitioners claimed a dependency_exemption deduction and a child_tax_credit for s g on date respondent issued a notice_of_deficiency to petitioners in which respondent determined that petitioners are not entitled to claim s g as a dependent because s g is not a u s citizen consequently respondent further determined that petitioners are not entitled to a child_tax_credit for s g petitioners filed a petition with the court paragraph of the petition states in pertinent part i claim reimbursement for travel to the united_states small claims_court and my return journey to the netherlands in addition i claim all associated costs pertaining to this case discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 we decide the issues in this case without regard to the burden_of_proof under sec_7491 because the issues are essentially legal in nature a dependency_exemption deduction a taxpayer may be entitled to claim a dependency_exemption deduction for each individual who qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_151 c and an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 as relevant herein the citizenship or residency test requires that the dependent be a u s citizen or national or resident_of_the_united_states canada or mexico at some time during the calendar_year in which the taxable_year of the taxpayer begins sec_152 sec_1_152-2 income_tax regs on their return petitioners claimed a dependency_exemption deduction for s g in the notice_of_deficiency respondent disallowed the exemption on the basis that s g failed to qualify as a dependent under the citizenship or residency test s g is not a u s citizen or national or resident_of_the_united_states canada or mexico rather s g is a british citizen moreover petitioners and s g resided in the netherlands during therefore s g fails the citizenship or residency test under sec_152 we hold that petitioners are not entitled to claim a dependency_exemption deduction for s g for accordingly respondent’s determination on this issue is sustained b child_tax_credit sec_24 provides that a taxpayer may claim a credit for each qualifying_child a qualifying_child is defined inter alia as any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 for the reasons stated in paragraph a supra p petitioners may not claim a dependency_exemption deduction for s g under sec_151 therefore they may not claim a child_tax_credit for him respondent’s determination on this issue is sustained c period of assessment petitioners contend that respondent delayed in notifying petitioner that the dependency_exemption for s g for taxable_year was disallowed petitioners appear to argue that respondent issued the notice_of_deficiency beyond the statute_of_limitations on assessment see sec_6501 generally an income_tax must be assessed within years after the applicable return is filed whether or not such return was filed on or after the date prescribed sec_6501 the bar of the statute_of_limitations on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 if the taxpayer makes a prima facie case proving the filing_date of his or her income_tax return and the expiration of the statutory period prior to the mailing of the notice_of_deficiency the burden of going forward with the evidence shifts to respondent 57_tc_735 the burden_of_proof ie the burden of ultimate persuasion however always remains with the party who pleads that the assessment is barred by the statute_of_limitations 85_tc_535 on date petitioners filed their return on date respondent issued the notice_of_deficiency if for no other reason because the notice_of_deficiency was issued within years of the date that the return was filed respondent issued the notice within the time prescribed under sec_6501 and the statute_of_limitations is not a bar to assessment see sec_6503 suspending the running of the period of limitations because of the issuance of a notice_of_deficiency and the commencement of an action for redetermination d estoppel petitioners contend that respondent should be estopped from denying petitioners’ claimed dependency_exemption deduction for s g because respondent’s employees provided erroneous advice to petitioners concerning such deduction to constitute estoppel there must be false representation or wrongful misleading silence the error must originate in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and that person must be adversely affected by the acts or statements of the person against whom an estoppel is claimed 63_tc_468 affd 535_f2d_309 5th cir see 381_us_68 although it is not entirely clear in the record from whom petitioners received such advice or when petitioners received such advice assuming arguendo that such advice was given respondent is not bound by the erroneous incorrect or incomplete advice of his agents dixon v united_states supra auto club of mich v commissioner 353_us_180 77_tc_765 therefore respondent is not estopped from denying petitioners’ claimed dependency_exemption deduction for s g in the instant case e reasonable litigation or administrative costs petitioners filed a petition for redetermination of a deficiency under sec_6213 in the petition petitioner sec_4 we note that petitioners’ return was prepared by a volunteer income_tax assistance program presumably operated at a military installation also seek reimbursement for travel costs to the united_states small claims_court and all associated costs pertaining to this case as relevant herein a petition for redetermination of deficiency under sec_6213 shall contain the assignments of error and the relief sought by the taxpayer rule b a claim for reasonable litigation or administrative costs however shall not be included in the petition in a deficiency action rule b rather as relevant herein a taxpayer who has substantially prevailed and who wishes to claim reasonable litigation and administrative costs may file a motion within days after the service of a written opinion determining the issues in the case rule a see sec_7430 by virtue of rule b petitioners’ claim for reasonable litigation or administrative costs in their petition is premature see rule a accordingly we do not consider petitioners’ claim at this time apart from the time and manner of making a claim for reasonable litigation and administrative costs we note that it cannot be said that petitioners were the prevailing_party see sec_7430 c because all of the issues in dispute were decided in respondent’s favor conclusion reviewed and adopted as the report of the small_tax_case division to reflect our disposition of the disputed issues decision will be entered for respondent
